Citation Nr: 0622691	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-35 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Evaluation of left hip disability, currently rated as 10 
percent disabling.

3.  Evaluation of right hip disability, currently rated as 10 
percent disabling.

4.  Evaluation of chronic lumbosacral strain, currently rated 
as 10 percent disabling.

5.  Evaluation of residuals of concussion and closed head 
injury with headache, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas.


FINDINGS OF FACT

1.  An eye disorder was not manifest during service and an 
organic disease of the nervous system was not manifest within 
one year of separation from service.

2.  Left hip disability does not produce any significant 
limitation of motion. 

3.  Right hip disability is productive of pain and slight 
limitation of motion.

4.  Chronic lumbosacral strain is manifested by slight 
limitation of motion and pain.

5.  Residuals of concussion and closed head injury with 
headache are manifested by migraine type headaches that occur 
approximately two times per month.


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
service, nor may an organic disease of the nervous system be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for a rating in excess of 10 percent for 
left hip disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5003- 5252 (2005).

3.  The criteria for a rating in excess of 10 percent for 
right hip disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5003- 5252 (2005).

4.  The criteria for a rating in excess of 10 percent for 
chronic lumbosacral strain have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 
5292, 5293, 5294, 5295 (before and after September 23, 2002) 
and 5237, 5242, 5243 (after September 26, 2003).

5.  The criteria for a rating in excess of 10 percent for 
residuals of concussion and closed head injury with headache 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1-4.7, 4.20, 
4.21, 4.124a, Diagnostic Codes 8045, 8100, 9304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claims were received in 
September 2002 and May 2004, after the enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

With respect to the issue regarding evaluation of the 
veteran's service-connected disabilities, the Board notes 
that a VCAA letter dated in October 2002 requested that the 
veteran identify evidence in support of her claim and 
indicated that VA would make efforts to help her obtain that 
evidence.  Letters in November 2002 and December 2002 
requested that the veteran ask identified medical care 
providers to send records.  The veteran's claim was 
adjudicated in April 2003, and service connection was 
granted.  The veteran appealed the ratings assigned.  

A May 2004 VCAA letter instructed the veteran regarding the 
evidence necessary to substantiate higher evaluations for her 
hip disability, back disability, and residuals of head 
injury.  The letter described the evidence already of record, 
and indicated that VA would make reasonable efforts to help 
the veteran obtain evidence supportive of her claim.  It 
noted that VA was responsible for obtaining certain types of 
evidence.  The veteran's claim was subsequently readjudicated 
and a statement of the case was issued in September 2004.  

Regarding the veteran's claim of entitlement to service 
connection for an eye disorder, a VCAA letter dated in June 
2004 apprised the veteran of the law pertaining to the claim.  
It described the evidence that had been received and told the 
veteran what evidence was necessary to substantiate her 
claim.  It noted that VA was responsible for obtaining 
certain types of evidence.  The veteran's claim was 
subsequently adjudicated in August 2004.

Thus, the notice provided was in compliance with Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In addition, pertinent VA and private treatment records have 
been associated with the claims folders, and VA examinations 
have been carried out.  Neither the veteran nor her 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is satisfied 
that the duty to assist requirements of the VCAA and the 
implementing regulations have been satisfied with respect to 
the veteran's claim.

Analysis

	Service Connection for Myopia and Astigmatism

The veteran maintains that she has myopia and astigmatism as 
a result of her military service.

Service medical records indicate that on enlistment physical 
examination, the veteran's distant vision was measured at 
20/400+ bilaterally, corrected to 20/25 in the right eye and 
20/30 in the left.

In June 1980 the veteran reported that she felt sudden 
irritation in both eyes after she removed her hard contacts.  
The assessment was corneal abrasions.  In May 1983 the 
veteran complained of an infection in the right eye.  The 
assessment was conjunctivitis.

On discharge physical examination, the veteran was noted to 
have defective distant vision of 20/400 bilaterally, 
corrected to 20/20, and near vision of 20/100 bilaterally, 
corrected to 20/20.

A private medical record dated in May 1997 indicates a 
corneal abrasion.  

A private ophthalmology record dated in July 2004 indicates 
that the veteran complained of blurry vision.  She reported a 
history of vision correction, and of head trauma in the 
military, resulting in a cyst near the left optic nerve.  
Objectively, the veteran's visual fields were unremarkable in 
all quadrants.  Computer vision analysis revealed moderate 
myopia with a mild astigmatism.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

On review of the evidence pertaining to this claim, the Board 
observes that the veteran's visual acuity did not decrease 
during service.  The veteran's corrected visual acuity on 
discharge was 20/20.  The medical evidence of record 
demonstrates that there is no eye disability related to 
active duty service.  Moreover, as noted above, absent 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  Accordingly, the claim of entitlement 
to service connection for an eye disorder is denied.

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


	Evaluation of Service-Connected Disabilities

The veteran's service medical records indicate that she was 
struck by a car in January 1981, and sustained a displaced 
fracture of the right tibia and fibula.  She received both 
inpatient and outpatient care for the injury.  The fracture 
healed in good clinical alignment, with minimal shortening.  
Full strength and range of motion of the right leg was noted 
on discharge physical examination in April 1984.

October 1997 X-rays from Parker College of Chiropractic 
indicate that lumbar lordosis was well maintained.  There was 
mild intervertebral narrowing at the L5-S1 level.  There was 
moderate pelvic unleveling on the right.  The sacroiliac and 
iliofemoral joints were well visualized.  Early osteophytic 
projections were noted at the superior articulating margins 
of the symphysis pubis.  On physical examination in January 
1998, flexion was to 110 degrees, extension to 35 degrees, 
lateral flexion to 40 degrees bilaterally, and rotation to 35 
degrees bilaterally.  

A December 1999 record from Esters Family Medical Clinic 
reflects the veteran's complaint of right hip pain for six 
weeks.  The assessment was bursitis.

A February 2000 report from Irving Orthopedics and Sports 
Medicine indicates the veteran's complaint of right 
anterolateral hip pain with activities such as standing and 
walking.  Physical examination revealed good range of motion 
of the right ankle, knee, and hip.  There was no pain on 
range of motion testing.  A three-quarter to one inch leg 
length discrepancy was noted, with a slight amount of pelvic 
obliquity on standing.  There were no trochanteric bursal 
symptoms.  The assessment was right hip pain from strain from 
right leg length inequality.  A May 2001 report indicates 
right hip pain secondary to trochanteric bursitis.  Physical 
examination revealed full range of motion of the hip, with 
tenderness over the right trochanteric bursa.  

An MRI of the veteran's hips was carried out in March 2001.  
The veteran's hips were normal.  

A VA orthopedic examination was conducted in March 2003.  The 
veteran's history was reviewed.  She reported pain in the 
right hip for 10 years.  She reported that X-rays had 
revealed moderate degenerative arthritis.  She indicated that 
both hips caused her pain, but that the right was worse.  She 
also complained of back pain of eight years' duration, with 
no radiation.  Range of motion testing of the right hip 
revealed 45 degrees of flexion, 80 degrees of external 
rotation, and 45 degrees of internal rotation.  Range of 
motion testing of the left hip revealed 60 degrees of 
flexion, 80 degrees of external rotation, and 45 degrees of 
internal rotation.  There was no tenderness to palpation of 
either hip.  Range of motion testing of the low back revealed 
flexion to within an inch of the floor, extension to 35 
degrees, and lateral flexion to 35 degrees.  Straight leg 
raising was negative bilaterally, and tendon reflexes and 
sensation were normal.  The veteran could walk on her heels 
and toes.  The impression was chronic lumbosacral strain with 
minimal symptoms and no progression, normal examination; 
history of fracture of right tibia and fibula fracture; and 
degenerative arthritis of the hips.  

A VA brain and spinal cord examination was also carried out 
in March 2003.  The examiner noted that the veteran had been 
stuck by a car in 1981 and that she was rendered unconscious 
for a period of hours.  The veteran reported that she 
subsequently suffered from headaches on the left side of her 
head and that she had such headaches two times per month.  
She indicated that the headaches lasted 30 to 45 minutes and 
that she took Advil and went to sleep to make the headache go 
away.  She reported that she worked out by walking a mile per 
day or riding an exercise bicycle two miles per day.  Skull 
X-rays revealed no significant abnormalities.  The impression 
was history of concussion and closed head injury in 1981.  
The examiner noted that the veteran had resultant headache 
and minimal disability.    

A private medical record dated in April 2003 indicates the 
veteran's complaint of back pain.  The pain was strongly felt 
to be associated with a urinary tract infection.  The veteran 
complained of pain on motion.  In May 2003 the veteran 
continued to complain of back pain, with limited range of 
motion secondary to the pain.  Straight leg raising was 
positive on the left.  Left lumbar radiculopathy was 
suspected.

On MRI in May 2003, there was a mild annular bulge at L4-L5.  
There was no evidence of canal stenosis, foraminal narrowing, 
or definite neural impingement at any level.  

EMG testing in June 2003 included motor and sensory nerve 
conduction studies.  Motor nerve conduction studies were 
normal for the left lower extremity and related lumbar 
paraspinal areas.  Needle EMG was within normal limits.  
There was no definite evidence of radiculopathy.  The 
examiner opined that the veteran had some elements of 
piriformis syndrome and recommended physical therapy in an 
attempt to achieve improvement.   

An additional VA examination was conducted in April 2004.  
The examiner noted the veteran's history.  The veteran 
reported that in August 2003 she had experienced back pain 
and was on bedrest, missing five or six days of work.  She 
stated that she was treated with physical therapy and anti-
inflammatory drugs.  She indicated that she currently had 
very few back problems except for an occasional twinge in the 
low back.  She noted pain in the upper, outer portion of the 
hip and pelvis area, especially after prolonged walking or 
standing.  She denied having missed any work since August 
2003, though she reported a mild flare-up of back and right 
leg pain one month previously.  However, she denied bed rest 
or missing work due to the flare-up.  She noted that if her 
back or leg hurt, she sometimes missed a workout.  
Examination of the lumbar spine revealed slight tenderness to 
palpation in the midline at S1.  There was tenderness to 
palpation of the right buttocks.  Range of motion testing of 
the lumbar spine revealed flexion to 90 degrees, extension to 
30 degrees, lateral bending to 15 degrees bilaterally, and 
rotation to 80 degrees bilaterally.  The veteran complained 
of pain on lateral bending to the left.  Straight leg raising 
was negative on the right and positive on the left at 80 
degrees.  Motor strength was 5/5 in both lower extremities.  
Sensory was intact to sharp and dull, except in the right 
anterior medial portion of the left.  Examination of the hips 
revealed full pain free range of motion bilaterally with 
flexion to 110 degrees, external rotation to 50 degrees, 
abduction to 60 degrees, adduction to 20 degrees, and 
internal rotation to 30 degrees.  There was some discomfort 
in the lateral portion of the pelvis area with maximum 
internal rotation.   X-rays showed that the bony pelvis 
remained intact and that the sacroiliac and hip joints 
appeared normal.  The impression was hip pain beginning in 
1998, and the examiner opined that such pain radiated from 
the veteran's back.  With respect to the veteran's back 
disability, the examiner indicated that an EMG was negative 
and the X-ray was normal.

With respect to her headaches, the veteran stated that she 
experienced them occasionally and that they  occurred in the 
left frontal area and sometimes involved twitching of the 
left eye.  She indicated that if she did not treat them 
promptly, she developed nausea and photophobia.  She stated 
that she usually took three Advil and laid down at the first 
sign of symptoms and that the headaches usually lasted only 
two hours if treated quickly.  She denied that the headaches 
had caused her to miss any work.  She indicated that they 
occurred about twice per month.  The impression was status 
post head injury with post-traumatic migraine headaches.  The 
examiner noted that such headaches occurred about twice per 
month and lasted for approximately two hours if treated 
quickly.  He indicated that the veteran's headaches had all 
the characteristics of true migraine headaches, and that they 
did not significantly disable the veteran because they 
responded well to treatment and did not occur very often.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

		Hips

Normal hip motion is defined as flexion/extension from zero 
to 125 degrees and abduction/adduction from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2005).

Limitation of extension of the thigh warrants a maximum 
evaluation of 10 percent. 38 C.F.R. § 4.71a, Diagnostic Code 
5251.

Under Diagnostic Code 5252, pertaining to limitation of 
flexion of the thigh, the current 10 percent rating is 
appropriate where flexion is limited to 45 degrees.  Where 
flexion of the thigh is limited to 30 degrees, a 20 percent 
evaluation is warranted.  A 30 percent evaluation 
contemplates limitation of motion to 20 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5252.

Impairment of the thigh with limitation of adduction and 
inability to cross the legs warrants a 10 percent evaluation.  
Limitation of abduction, adduction or rotation of the thigh, 
with motion lost beyond 10 degrees, warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5254.

The veteran's right hip disability is evaluated as 10 percent 
disabling pursuant to Diagnostic Code 5252.  Upon careful 
review of the evidence, the Board concludes that such 
evaluation is appropriate.  At worst, the veteran had flexion 
of the hip to 45 degrees in March 2003.  However, in April 
2004 range of motion of the right hip was full and pain free, 
with the exception of some discomfort in the lateral portion 
of the pelvis area with maximum internal rotation.  In order 
to qualify for a higher evaluation, the evidence must 
demonstrate that flexion of the hip more nearly approximates 
limitation to 30 degrees.  The evidence shows that this is 
not the case.  There is no indication that the veteran 
suffers from motion lost beyond ten degrees in abduction, 
adduction, or rotation of the thigh which would warrant a 20 
percent evaluation.  At the April 2004 VA examination, the 
examiner noted that the disability did not significantly 
limit the veteran.  She did not report flare-ups of her hip 
disability.  The current evaluation contemplates the presence 
of painful motion and limitation of flexion to 45 degrees.  

The veteran's left hip disability is also evaluated as 10 
percent disabling pursuant to Diagnostic Code 5252.  The 
Board finds that this disability is also appropriately 
evaluated as 10 percent disabling.  This evaluation 
contemplates limitation of flexion to 45 degrees.  However, 
VA examination in March 2003 revealed flexion to 60 degrees, 
and examination in April 2004 revealed flexion to 110 
degrees.  There is no indication that the veteran suffers 
from motion lost beyond ten degrees in abduction, adduction, 
or rotation of the thigh which would warrant a 20 percent 
evaluation.  At the April 2004 VA examination, the examiner 
noted that the disability did not significantly limit the 
veteran.  She did not report flare-ups of her hip disability.  
The current evaluation contemplates the presence painful of 
motion and limitation of flexion to 45 degrees.  Accordingly, 
the Board concludes that a rating in excess of 10 percent is 
not for assignment for the veteran's right hip disability.

In sum, any limitation of the hips that may exist, as well as 
any functional impairment that can be attributed to pain and 
weakness, has been already considered in the assignment of a 
10 percent rating under Diagnostic Code 5252. Neither the 
objective evidence nor subjective evidence suggests 
functional impairment approximating limitation of flexion to 
30 degrees or any other functional impairment warranting a 
separate evaluation.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-7.  Accordingly, the Board 
concludes that ratings in excess of 10 percent are not for 
assignment.

		Back

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  The 
instant claim was received September 23, 2002.  Here either 
the old or new rating criteria may apply, although the new 
rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
of the lumbar spine, and a 40 percent rating for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code  5295 provided a 10 
percent evaluation for lumbosacral strain with characteristic 
pain on motion.  Where there is muscle spasm on extreme 
forward bending and loss of lateral motion in a standing 
position, a 20 percent rating was provided.  A 40 percent 
rating was warranted for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 40 percent rating is the maximum available 
under Diagnostic Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater that 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

The veteran's low back disability is currently evaluated as 
10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 for lumbosacral strain.  In order to 
warrant a higher evaluation for the veteran's low back 
disability under the general rating formula, the evidence 
must demonstrate forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Review of the record demonstrates that the veteran 
has forward flexion of more than 60 degrees, and that the 
combined range of motion is greater than 120 degrees.  There 
is no muscle spasm or guarding, and no abnormal spinal 
contour.  Moreover, under the old criteria, there is no 
evidence of muscle spasm on extreme forward bending and  loss 
of lateral motion in a standing position.  As such, a higher 
evaluation under the criteria for lumbosacral strain is not 
warranted.  

With regard to a higher rating under the criteria for 
intervertebral disc syndrome, the Board observes that the 
evidence does not show that the veteran suffers from 
intervertebral disc syndrome.  Although there is some 
indication of positive straight leg raising, additional 
testing, to include MRI and EMG, revealed no evidence of 
radiculopathy.  Sensory examination and reflexes have been 
normal on examination.  In light of such evidence, the Board 
has determined that assessment of the veteran's low back 
disability pursuant to the criteria for intervertebral disc 
syndrome is not appropriate.

The Board notes that the veteran is competent to report that 
his low back disability is worse.  However, she is not a 
medical professional and her opinion is not competent in 
regard to matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, the more 
probative evidence consists of that prepared by neutral 
skilled professionals, and such evidence demonstrates that an 
evaluation in excess of 10 percent for chronic lumbosacral 
strain is not warranted.

		Residuals of Concussion and Closed Head Injury

This disability is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.130, Code 9304, which 
provides that purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304(dementia due to head trauma).  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Psychiatric symptomatology 
due to brain trauma is rated under Code 9304, the code for 
dementia due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  

The Board notes that the veteran's residuals of concussion 
and closed head injury are mainly manifested by headaches 
that are in the nature of migraines.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8100, migraines with characteristic 
prostrating attacks averaging one in 2 months over last 
several months warrant a 10 percent rating.  Migraines with 
characteristic prostrating attacks occurring on an average 
once a month over last several months warrant a 30 percent 
rating.  Migraines with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating.  

The evidence documents that the veteran has migraine like 
headaches approximately twice per month, and that they 
respond readily to over the counter medication and rest.  
There is no indication that the veteran suffers from 
characteristic prostrating attacks, or that she has lost work 
due to her headaches.  The April 2004 VA examiner concluded 
that the veterans headaches did not significantly disable the 
veteran and pointed out that they responded well to 
treatment.  The Board has accordingly concluded that the 
currently assigned 10 percent evaluation appropriately 
addresses the veteran's symptoms, and that a higher rating is 
not warranted.




ORDER

Entitlement to service connection for an eye condition is 
denied.

Entitlement to an evaluation in excess of 10 percent for left 
hip disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
right hip disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
chronic lumbosacral strain is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of concussion and closed head injury with headache 
is denied. 




____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


